Citation Nr: 0638007	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD), claimed as secondary to service-
connected bilateral epidermatophytosis residuals.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected bilateral 
epidermatophytosis residuals.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), and was remanded in 2004 and 2005.  
The appeal is advanced on the Board's docket.  


FINDINGS OF FACT

1.  Neither ASHD, nor hypertension, is shown to be 
etiologically related to active duty; nor is either shown to 
be proximately due to, or the result of, 
service-connected epidermatophytosis residuals.  

2.  Neither ASHD, nor hypertension, is shown to have become 
manifested to a compensable degree within one year after 
discharge.  


CONCLUSION OF LAW

The criteria for service connection for ASHD and hypertension 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran is a World War II combat veteran and is a 
recipient of the Combat Infantryman Badge.  He contends that 
his cardiovascular ailments, claimed as ASHD and 
hypertension, are the result of service-connected 
epidermatophytosis.  Service connection has been in effect 
for epidermatophytosis of the feet, claimed as "frozen 
feet," for over half-century.  The most recent rating 
assignments for epidermatophytosis are 30 percent from June 
15, 2005 (left foot), and 20 percent from July 21, 2004 
(right foot).  In August 2006, service connection was granted 
for peripheral neuropathy of the lower extremities, with two 
10 percent ratings assigned for each foot, effective January 
8, 2001.  Peripheral neuropathy is deemed to be associated 
with trench foot syndrome (epidermatophytosis).      

The issue here is not whether clinical evidence demonstrates 
diagnoses or current manifestation of ASHD or hypertension.  
They do, and thus, one element of service connection is met.  
38 C.F.R. § 3.303 (2006).  There is no contention, or 
evidence in the service medical records, documenting ASHD or 
hypertension.  Nor is there any other clinical finding in 
service later deemed indicative of cardiovascular disease not 
diagnosed as ASHD or hypertension in service.  38 C.F.R. 
§ 3.303(d) (2006) (service connection may be granted based on 
clinical evidence after service indicating etiological link 
between the post-service diagnosis and active duty).    

Also shown is clinical evidence of cardiovascular disease 
since the late 1990s, more than 50 years after discharge.  
The record before then does not reflect such diagnoses, and 
no clinician has stated that, nonetheless, either claimed 
disease or disorder had its onset before the late 1990s.  
Therefore, the claim cannot be granted based on presumptive 
service connection criteria.  38 C.F.R. §§ 3.307, 3.309(a) 
(2006) (cardiovascular-renal conditions, to include 
hypertension, may be 
service-connected with evidence of manifestation to a minimum 
degree of 10 percent within a year after discharge even if 
not diagnosed during service).    

Therefore, the remaining viable theory for service connection 
is secondary cause-effect relationship between a service-
connected disability (here, claimed to be epidermatophytosis) 
and development of cardiovascular disease.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  That issue 
is medical in nature and must be addressed by a doctor or 
other qualified professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The issue of etiology is addressed by several clinicians, 
private and VA, and, having weighed the probative value of 
each in the context of the whole record, the Board concludes 
that the negative opinions, collectively, are significantly 
more persuasive.  

First, Dr. Yates, the veteran's private physician, wrote, in 
March 2001:   

This is to confirm in writing that you [the 
veteran] have been followed at [name of 
private facility] for multiple medical 
problems including [ASHD], diabetes mellitus, 
hypertension, hyperlipidemia and glaucoma.  
Your cardiovascular status required aortic 
coronary bypass grafting in November of 1999.  
In addition, you have had a complaint of 
numbness, tingling and discomfort in the lower 
extremities consistent with a peripheral 
neuropathy.  By history, you received a 
frostbite injury to the lower extremities in 
World War II, and this resulted in loss of the 
great toenail bilaterally.  I believe that 
this trauma to the lower extremities 
contributes to your current symptoms.  
[emphasis added.]
             
The above underlined sentence is the only portion of the 
quoted report that could reasonably be construed as an 
etiology opinion.  The Board has quoted the preceding 
sentences as well, as they provide a context for the 
underlined sentence.  The context is important here because 
the doctor does not specify what he means, specifically, by 
"symptoms."  He does not actually state that the veteran's 
cardiovascular disease is the result of frostbite injury.  
Strictly read, "symptoms" could include numbness, tingling, 
and discomfort in the lower extremities, whereas 
cardiovascular disease, diabetes, hypertension, 
hyperlipidemia, and glaucoma are diseases or disorders, or 
otherwise are identified disease processes.  Even if the 
Board were to interpret the term "symptoms" to mean all of 
the various problems for which the veteran was "followed" 
by the private facility, then the report presents significant 
hurdles in terms of lack of adequate clinical rationale or 
bases to conclude, summarily, that all of the cited maladies, 
which presumably could be the result of a multitude of 
factors (like hereditary disposition), or even no 
conclusively identifiable factor at all (like idiopathic 
disease), or even that one of the listed problems may be the 
result of another so listed (like hypertension as a precursor 
to cardiovascular disease; or diabetes as a contributing, 
although perhaps not sole, precursor to neuropathy), are 
manifestations of cold weather injury.  

Also, aside from the inherent ambiguity in, or inadequate 
rationale for, Dr. Yates's report and opinion, the larger 
context (that is, the whole record) tends to erode the 
persuasive value of Dr. Yates's opinion.  In particular, as 
stated, there is more than a half-century gap in time between 
the development of cardiovascular disease and cold weather 
injury in service.  The failure to address considerations 
like the significant gap in time between active duty and 
manifestation of cardiovascular disease, along with other 
relevant factors known to be associated with heart disease 
that could have played some role during some 50 years of the 
veteran's life between discharge and manifestation of such 
disease, is problematic in this case.       

That said, the record presents multiple negative opinions, 
all of which are from VA clinicians, which the Board finds 
are highly persuasive.  In June 2001, a nurse practitioner 
said, in pertinent part: "[The veteran's] heart disease or 
hypertension are not secondary to his frozen feet."  In June 
2005, a physician's assistant said that, based on her 
"clinical experience and expertise," neither hypertension, 
nor ASHD, is caused or aggravated by the veteran's frostbite 
injury.  The Board is not inclined to discount the probative 
value of these opinions solely on the basis that these 
clinicians are without medical doctor (M.D.) degrees, as 
their clinical background and experience provides some basis 
of knowledge upon which to base their opinions.  More 
importantly, however, their opinions are consistent with the 
opinions of medical doctors, as explained below.

In January 2006, Dr. Garcia, a VA cardiologist, said, 
referring to detailed history and examination findings made 
in October 2005: 

[The veteran] had diagnoses of diabetes, 
hypertension and hyperlipidemia about ten 
years ago.  Coronary artery bypass graft was 
done in 1999.  Frostbite injury is not 
reported to be a risk factor for developing 
coronary artery disease in any textbook, 
including Braunwald's Heart Disease by Zipes, 
et al. 7th edition.  His CAD is likely related 
to conventional risk factors which were 
mentioned above (DM, hypertension and 
hyperlipidemia and remote smoking history).     

The above opinion not only rules out frostbite injury and 
provides a basis for ruling it out (lack of empirical 
evidence of which the doctor is aware), which the doctor is 
certainly qualified to do, particularly given that he is a 
cardiologist, it also cites, based on the veteran's specific 
medical history, which is consistent with the record, that 
the veteran has multiple risk factors that, together, 
contributed to the development of his cardiovascular disease.  
While the nurse practitioner and physician's assistant did 
not explain the bases for their opinions as this doctor had, 
their opinions, viewed together with the doctor's opinion and 
rationale, are highly persuasive.  Further buttressing those 
opinions is the July 2006 opinion of Dr. Davidson (VA), who, 
with another attending physician (Dr. Jackson), concurred 
that the veteran's frostbite injury is "unlikely" to be the 
cause of his hypertension.    

That leaves for discussion the October 2005 VA examination 
report and opinion, authored by Dr. Davidson, with Dr. Garcia 
attending.  Dr. Davidson is the same doctor who wrote the 
unfavorable July 2006 opinion; Dr. Garcia is the same 
cardiologist who wrote the unfavorable January 2006 opinion.  
In pertinent part, the October 2005 examination report 
states: "In regard to the assessment of [the veteran's] 
coronary artery disease, hypertension, peripheral neuropathy 
in relation to frostbite injury to feet, it is as likely as 
not that the above mentioned conditions are related to the 
bilateral epidermatophytosis or frostbite injury to feet." 

The Board concedes that a cursory review of the various VA 
opinions arguably could suggest unreliability due to apparent 
conflicting positions on etiology.  But, having carefully 
reviewed the various opinions and considered the implications 
of apparently conflicting positions, it nonetheless concludes 
that the October 2005 report does not provide an adequate 
basis to grant service connection.  Thus, the Board 
respectfully disagrees with the representative's November 
2006 argument to the effect that, in light of the 
inconsistencies and given Dr. Yates's opinion, the evidence 
for and against the claim is in equipoise so as to permit 
employment of 38 C.F.R. § 3.102 (benefit-of-reasonable doubt 
rule).  


The value of the October 2005 examination report is in the 
detailed explanation of the veteran's medical history, 
including summary of heart disease-related treatment.  That 
report is consistent with the rationale cited by Dr. Garcia.  
Moreover, both Drs. Garcia and Davidson, when providing 
addenda with negative opinions, refer to the background and 
history detailed in October 2005.  The October 2005 report 
does discuss the veteran's history of hypertension, 
hyperlipidemia, diabetes, glaucoma (which the Board notes is 
also consistent with Dr. Yates's discussion), and as well, 
smoking history, although remote.  Importantly, the single 
sentence on etiology (quoted above) was given without 
explanation of the rationale, as the remainder of the October 
2005 report memorializes pertinent social and medical 
history.  In the Board's opinion, what Drs. Garcia and 
Davidson did, in their respective January 2006 and July 2006 
addendum reports, is to refer to the history detailed in 
October 2005 and to conclude, ultimately, that a negative 
etiology opinion is warranted.  Dr. Garcia, in particular 
provided rationale in January 2006, as discussed above, and 
Dr. Davidson implicitly concurs with that rationale in her 
July 2006 addendum, as she specifically refers to Dr. 
Garcia's January 2006 opinion.            

Based on all of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.  
Therefore, it does not apply the benefit-of-reasonable doubt 
rule.  38 C.F.R. § 3.102 (2006). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In May 2001, before issuing the rating decision from which 
this appeal arises, VA sent the veteran a letter explaining 
the criteria governing service connection and that, if he 
identifies the sources of pertinent evidence, then VA would 
assist him in obtaining records therefrom.  He was told that 
he ultimately is responsible for substantiating his claim.  
The letter specifically advised him that substantiation of 
his claim requires medical evidence, preferably a doctor's 
opinion, that his claimed disability was caused or worsened 
by service-connected frostbite injury.  While that letter did 
not explicitly ask him to "supply everything he has 
concerning his heart problems," or something else to that 
effect to literally comply with the "fourth element" notice 
requirement, that defect was subsequently cured with the 
request in subsequent notices that he could provide any 
pertinent evidence he has.  See September 2005 letter.  
Citation of 38 C.F.R. § 3.159 in the August 2006 Supplemental 
Statement of the Case (SSOC), mailed in September 2006, 
reinforced notice of the fourth element.  Also, in July 2006, 
VA advised the veteran about how degree of disability is 
evaluated, and what criteria govern determination of 
effective dates for the degree of disability and service 
connection, consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As of November 2006, the veteran's 
representative submitted additional argument, but did not 
specifically identify a notice defect, or report that 
additional, pertinent evidence exists, but the veteran needs 
more time to submit it or VA assistance to secure it.    

Based on the foregoing, the Board fails to find prejudice 
occurred due to provision of the "fourth element" notice 
during the appeal, or because full notice was provided in 
multiple notices.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether prejudice occurred); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private medical records, 
including VA examination results appropriate to this claim, 
private etiology opinion, and the veteran's written 
statements.  Despite appropriate notice during appeal, the 
veteran has not identified sources of pertinent, existing 
evidence that is missing from the record and which he desires 
VA to review before adjudication.  Based on all of the 
foregoing, the Board concludes that VA's duty to assist was 
met, and the Board is not precluded from adjudicating this 
decision based on the record.


ORDER

Service connection for arteriosclerotic heart disease and 
hypertension is denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


